Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the Amendment filed on 5/16/2022.
Allowable Subject Matter
Claims 1, 4-34 are allowed. Claims 4-34 have been renumbered as 2-32, respectively.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest, in combination with all the elements recited in (i) Claim 1 of the shaft cover part comprising: a first shaft cover part provided above the sub-hinge shaft and defining a first through-hole in which the wire passes; and a second shaft cover part provided above the main hinge shaft and defining a second through-hole in which the wire passes, wherein a size of the first through-hole is different from a size of the second through-hole; (ii) Claim 21 of a hinge mounting part spaced apart from the decoration opening; a hinge shaft configured to be inserted into the hinge mounting part; a wire entrance part extending from the decoration opening to the hinge mounting part; a hinge cover configured to cover the hinge shaft; a sub-cover configured to cover the wire entrance part and a portion of the hinge cover; Reply to Office Action of  a display panel assembly mounted on the door; a first wire configured to connect the display panel assembly with the PCB; and a second wire configured to connect the PCB with the control unit, wherein the second wire is to pass through the wire entrance part.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
May 21, 2022


/HANH V TRAN/Primary Examiner, Art Unit 3637